No. 99-40329
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40329
                         Summary Calendar


FREDDIE A. CASON,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:97-CV-368
                       --------------------
                         February 4, 2000

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Freddie Cason has appealed the district court’s order

affirming the decision of the Commissioner of Social Security

denying his claim for disability benefits.   Cason first contends

that the Commissioner erred in failing to credit his subjective

complaints of pain and of the debilitating adverse effects of his

medications.   He argues that, owing to the long period during

which his claim was pending, a proper evaluation of the claim

requires that it be broken down into two parts.   The first is the

two-year period immediately following his neck injury in 1986


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40329
                                -2-

when he was disabled by the injury itself; the second is the

four-year period after 1988 when he was disabled, not by the

injury, but by the adverse effects of his pain medications.

Cason also argues that the Commissioner’s determination that he

retained the residual functional capacity for light sedentary

work is flawed because it fails to consider whether Cason was

capable of performing such work during the four-year period when

he was debilitated by the adverse effects of his medications.

     Cason disputes the district court’s conclusion that the

doctrine of administrative waiver deprived it of jurisdiction to

consider his argument that he was disabled for closed periods

during the nine years following his neck injury.   Because we find

that the Commissioner determined that he was not disabled at any

point during this nine-year period, however, we presume that the

Commissioner considered this claim.

     Based upon a careful review of the record, the briefs, and

applicable law, we conclude both that there was substantial

evidence in the record to support the Commissioner’s decision

that Cason was not disabled at any point during the relevant

period and that the Commissioner used proper legal standards in

evaluating the evidence.   See Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990).   The district court’s judgment is AFFIRMED.